DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is in response to U.S. Patent Application No.: 8/31/21 filed on 8/31/21 with effective filing date 11/29/2012. Claims 21-40 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 21-24, 28-34 & 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsiang US 2009/0175333 A1 (IDS) in view of Ye et al. US 2009/0097558 A1. 
Per claim 21 & 31, Hsiang discloses a system configured to perform scalable video encoding comprising: a memory  (para: 49, fig. 14, e.g. a frame buffer 1535 to store a frame that is being reconstructed during the encoding process on a block basis); and a processing unit, wherein the processing unit is configured to: receive inter-layer data and a current picture, wherein the current picture has a base layer (para: 36, e.g. base layer encoder 410 generates a base layer bitstream); 
Hsiang fails to explicitly disclose the remaining claim limitations.
Ye et al. however in the same field of endeavor teaches upsample the inter-layer data to generate residual data and reconstruction data, wherein the inter-layer data includes a base mode flag (para: 33 & 60 e.g. the first inter-layer predictive coding technique includes generating a residual video block as a difference between the N-bit enhancement layer video block and an upsampled N-bit version of a corresponding reconstructed M-bit base layer video block); and encode the current picture to an enhanced layer using the upsampled inter-layer data based on a block type of the base layer and the base mode flag (para: 55 & 57, & fig.5, e.g. Scalable video encoder 200 also comprises a tone mapping unit 114 that downsamples N-bit samples from enhancement layer encoder 150 to M-bit samples for base layer encoder 180;  an inverse tone mapping unit 116 that upsamples M-bit samples from base layer encoder 180 to N-bit samples for enhancement layer encoder 150).
Therefore, in view of disclosures by Ye et al., it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Hsiang and Ye et al. in order to generate a base layer and an enhancement layer associated with video data, and determining whether an enhancement layer video block is coded based on the base layer using inter-layer prediction. 
Per claims 22 & 32, Ye et al. further teaches the system of claim 21, wherein the inter-layer data is upsampled using a bi-linear filter to upsample the residual data in a base layer for a current block (para: 55).
Per claims 23 & 33, Ye et al. further teaches the system of claim 21, wherein the inter-layer data is upsampled using a 4-tap filter to up-sample the reconstruction data (para: 55, e.g. deblock filter unit 122 may filter the reconstructed data, which is then forwarded to frame buffer 121 for use by prediction unit 120 in subsequent intra- or inter- prediction of base layer data).
Per claims 24 & 34, Ye et al. further teaches the system of claim 21, wherein the residual data is upsampled in a base layer for a current block (para: 33, e.g. the first inter-layer predictive coding technique is the same as that used for intra blocks, i.e., a residual video block is generated as a difference between the N-bit enhancement layer).
Per claims 28 & 38, Ye et al. further teaches the system of claim 21, wherein the processing unit includes one encoder (para: 34).
Per claims 29 & 39, Ye et al. further teaches the system of claim 21, wherein the processing unit includes a base layer encoder and an enhanced layer encoder (para: 30 & 34, e.g. the base layer bitdepth may be 8 bits and the enhancement layer may provide enhancements to 10 bits, although the techniques of this disclosure may apply to any bitdepths as long as the enhancement layer corresponds to a larger bitdepth than the base layer).
Per claims 30 & 40, Ye et al. further teaches the system of claim 29, wherein the base layer encoder is configured to generate the inter-layer data based on the at least one frame and transmit the inter-layer data to the enhanced layer encoder (para: 68-69 & fig. 3).

Allowable Subject Matter
6.	Claims 25-27 & 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. US 2009/0110073 A1, e.g. the method involves obtaining predicted version of enhancement layer data having higher bit-depth resolution than base layer data. An enhancement layer residual showing the difference between original enhancement layer data and corresponding predicted version is obtained. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485